Citation Nr: 1639979	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  13-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been submitted, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Navy from June 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that reopened and denied the Veteran's claim of entitlement to service connection for bilateral hearing.

The July 2012 rating decision informed the appellant that his bilateral hearing loss claim had previously been denied and that new and material evidence was needed to reopen that claim.  As reflected in the February 2013 Statement of the Case (SOC), the RO reopened the claim for service connection for bilateral hearing loss and engaged in a de novo review of the hearing loss claim.  However, before reaching the merits of the Veteran's claim for service connection for bilateral hearing loss, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the hearing loss service connection issue on appeal is as listed on the first page, above. 

The Board notes that the appellant's hearing loss service connection claim was originally denied in a February 2003 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  The February 2003 RO decision therefore represents the last final action on the merits of the hearing loss service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 2003 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the February 2003 rating decision constitutes new and material evidence on the issue of entitlement to service connection for bilateral hearing loss.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period. 

2.  The evidence submitted since the February 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

3.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the February 2003 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015). 

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board is granting the appellant's attempt to reopen his claim for service connection for hearing loss; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the Board is also granting service connection for bilateral hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  New and Material Evidence

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim for service connection for hearing loss was denied in essence because there was no evidence of record that indicated that the appellant met the regulatory requirements for hearing loss.  Any new and material evidence must relate to this.  

The evidence added to the record subsequent to the issuance of the February 2003 rating decision that denied the appellant's claim for service connection for bilateral hearing loss includes written statements from the appellant; VA treatment records; and the report of a VA audiology examination conducted in October 2011.  The October 2011 audiometric testing revealed that the appellant met the standard found in 38 C.F.R. § 3.385 for hearing loss.

The Board therefore finds that the evidence submitted subsequent to the February 2003 rating decision provides relevant information as to the question of whether the claim could reasonably be substantiated were the claim to be reopened.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for bilateral hearing loss.  

B.  Service Connection for Bilateral Hearing Loss

The appellant contends that he was exposed to a great deal of acoustic trauma in service while performing his duties as a helicopter crewman on over 350 hours of flight time.  He contends that his hearing was adversely affected by that in-service acoustic trauma and that his current bilateral hearing loss was caused by it.  The appellant's DD-214, his service medical treatment records and his written statements amply document his duties as an aviation machinist's mate and flight crewman.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's service entrance examination in March 1959 only provided a whispered voice test, and no other hearing testing was administered while the appellant was on active duty.  The appellant's service exit examination in July 1962 only provided a spoken voice/whispered voice test.  The Board does not consider the findings of the spoken voice or whispered voice tests to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."). 

Post-service, the first evidence of record relating to hearing loss is a VA Form 21-526 submitted by the appellant in January 2003.  At that time the appellant stated that he was certain that his hearing loss was related to his duties as a helicopter search-and-rescue crewman.  VA treatment records reflect that the appellant requested a referral to audiology in August 2010.  A December 2010 audiology note indicates that the appellant had longstanding hearing problems.  The audiometric testing results are not of record, but they were noted to indicate mild to severe sensorineural hearing loss in each ear.  The appellant was subsequently provided with hearing aids.

The appellant was afforded a VA audiometric examination in October 2011; the examiner did not review the appellant's claims file or medical records.  The puretone threshold results from the October 2011 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
70
80
LEFT
15
35
50
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  Both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examiner essentially concluded that it was not possible to attribute the etiology of the appellant's current hearing loss to his military service without resort to speculation.  In an addendum report dated October 26, 2011, the examining audiologist noted that no audiometry was performed on entrance or at the time of separation.  The examiner said that the whispered voice tests suggested that the appellant's hearing was within normal limits at entry and at separation.  The examiner stated that because no formal audio examinations were performed during the appellant's military service, a definitive opinion regarding hearing loss as a result of noise exposure during military service could not be rendered without resort to speculation.

The evidence unfavorable to the claim for service connection consists of the Navy service separation examination report which contains no mention of hearing loss and the many years between service and clinical documentation of hearing loss in either ear that met the requirements of 38 C.F.R. § 3.385.  

As to the October 2011 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

A medical examination has been found inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Barr, 21 Vet. App. at 311.  The October 2011 VA audiological examiner did not review the claims file and therefore, the audiologist's opinion was based on an incomplete review of the records in the claims file.  In addition, no discussion of possible causes for the appellant's current hearing loss was provided.  Thus, that audiology report is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, that he served as an aviation machinist's mate and helicopter crewman while he was on active duty in the Navy and that he has a history of longstanding hearing loss.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Navy duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, the rate of a Navy aviation crewman is listed as an MOS that is "highly probable" for exposure to hazardous noise.)  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since no other explanation other than the in-service acoustic trauma has been specifically advanced to account for the appellant's current hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to acoustic trauma in service or to some other cause.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


